Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to teach or suggest “the first initial transaction record comprises an indication of a quality of the first signal provided by the first sensor, the first initial transaction record used in forming the localised consensus comprises a same type of indication of a quality of the first signal, and the second initial transaction record used in forming the localised consensus comprises a same type of indication of a quality of the second signal” as required by claim 1. 
Prior art of record fails to teach or suggest “wherein the first initial transaction record comprises an indication of a quality of the first signal provided by the first sensor, the first initial transaction record used in forming the localised consensus comprises a same type of indication of a quality of the first signal, the second initial transaction record used in forming the localised consensus comprises a same type of indication of a quality of the second signal” as required by claim 7. 
Prior art of record fails to teach or suggest “generate the consensus transaction record using the localised consensus, add the consensus transaction record to the distributed ledger, wherein the first initial transaction record comprises an indication of a quality of the signal received from the sensor, and the first initial transaction record used in forming the localised consensus comprises a same type of indication of a quality of the signal” as required by claim 11. 
Prior art of record fails to teach or suggest “wherein the first initial transaction record comprises an indication of a quality of the signal received from the sensor, and the first initial transaction record used in forming the localised consensus comprises a same type of indication of a quality of the signal” as required by claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159